Drawings
The drawings are objected to because they fail to show:
The first and second fastening members recited in claim 3 (see also every instance of “not shown” in paragraph 0018).  
The angle sensor 50 disposed on the housing 10 as recited in claim 9.
The transparent observation portion recited in claim 10.  This is so because at Fig. 1 the surface of the transparent observation portion 14 is not drawn with the appropriate cross hatch.  See MPEP 608.02 for the appropriate cross hatch pattern for the surface of transparent material.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 102
Claims 1 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Pretto, FR 2 685 415 A1.  De Pretto discloses a output shaft component, comprising: 
a housing (see “outer sleeve” at English language abstract), configured to connect to a driven member (of the “steering column” at English language abstract); 
an adapter shaft (see “inner shaft” at English language abstract), configured to connect to a power output mechanism (of the “steering column” at English language abstract), wherein the adapter shaft is rotatably mounted in the housing; and 
an elastic body, mounted in the housing, and comprising an inner ring (3), an outer ring (2) located outside the inner ring, and an elastic portion (1) connected between the inner ring and the outer ring, wherein the adapter shaft is sheathed in the inner ring, the inner ring is synchronously rotatably connected to the adapter shaft, and the outer ring is fixed on the housing,
wherein the elastic portion comprises a plurality of radially distributed arc-shaped arms (radially between slots 9), two arc-shaped arms distributed adjacently in a radial direction are connected through a connecting arm (circumferentially between slots 9), the inner ring and the arc-shaped arm near the inner ring are connected through a connecting arm (14L), the outer ring and the arc-shaped arm near the outer ring are connected through a connecting arm (4L), and two adjacent arc-shaped arms in a circumferential direction are spaced (9) apart.

Claims 1 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hewel, US 1,775,556.  Hewel shows an output shaft component, comprising: 
a housing (12), configured to connect to a driven member (10); 
an adapter shaft (11), configured to connect to a power output mechanism, wherein the adapter shaft is rotatably mounted in the housing; and 
an elastic body, mounted in the housing, and comprising an inner ring (A, see Fig. 5), an outer ring (A, see Fig. 4) located outside the inner ring, and an elastic portion (15) connected between the inner ring and the outer ring, wherein the adapter shaft is sheathed in the inner ring, the inner ring is synchronously rotatably connected to the adapter shaft, and the outer ring is fixed on the housing,
wherein the inner ring and the adapter shaft are connected via splines (17).

Claims 1 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okinaga, US 7,654,906.  At Fig. 5, Okinaga shows an output shaft component, comprising: 
a housing (3), configured (3a) to connect to a driven member (col. 3, line 44); 
an adapter shaft (11), configured to connect to a power output mechanism (see “crank shaft” at col. 3, line 31), wherein the adapter shaft is rotatably mounted in the housing; 
an angle sensor (5) disposed on the housing, and configured to detect a relative rotational angle between the adapter shaft and the housing (col. 1, lines 11-14), and 
an elastic body, mounted in the housing, and comprising an inner ring (13), an outer ring (2) located outside the inner ring, and an elastic portion (4) connected between the inner ring .

Claims 1, 10 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniell, GB 459,029.  Daniell shows an power output mechanism, comprising: 
a case (21); 
an output shaft (19) received in the case; and
an output shaft component, comprising: 
a housing (13), configured to connect to a driven member (12); 
an adapter shaft (15), configured to connect to the output shaft and fixed (18) with the output shaft, wherein the adapter shaft is rotatably mounted in the housing; and 
an elastic body (22), mounted in the housing, and comprising an inner ring (see lower portion in Figs. 1 & 3), an outer ring (see upper portion in Figs. 1 & 3) located outside the inner ring, and an elastic portion (23) connected between the inner ring and the outer ring, wherein the adapter shaft is sheathed in the inner ring, the inner ring is synchronously rotatably connected to the adapter shaft, and the outer ring is fixed on the housing,
wherein the housing has a transparent observation portion (14).

Claims 1-3, 5, 6 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckel, US 4,728,314.  Fig. 2 shows a output shaft component, comprising: 
a housing (5’), configured to connect to a driven member (S2’); 

an elastic body, mounted in the housing, and comprising an inner ring (indicated by lower instance of reference character 3’), an outer ring (indicated by upper instance of reference character 3’) located outside the inner ring, and an elastic portion (1’) connected between the inner ring and the outer ring, wherein the adapter shaft is sheathed in the inner ring, the inner ring is synchronously rotatably connected to the adapter shaft, and the outer ring is fixed on the housing,
wherein the housing (5’) comprises a bottom housing (on right) and a surface housing(on left) fixed on the bottom housing, the bottom housing defines a first via, the surface housing defines a second via opposite the first via, the adapter shaft is sheathed in the first via and the second via, the bottom housing and the surface housing enclose to form an accommodating cavity (2’), and the elastic body is located in the accommodating cavity,
wherein a mounting position is disposed in the bottom housing and configured to mount the elastic body, and the outer ring is fixed on the bottom housing by using a first fastening member (see “axial holding” at col. 6, line 2); and the surface housing is fixed on the bottom housing by using a second fastening member (see the unnumbered bolt at the top of Fig. 2), and the elastic body is sandwiched between the surface housing and the bottom housing in an axial direction,
wherein a first bearing (right bearing 7’) is disposed in the bottom housing and configured to support (col. 5, lines 62 & 63) the adapter shaft, and a second bearing (left bearing 7’) is disposed in the surface housing and configured to support (col. 5, lines 62 & 63) 
wherein a gasket (6’) is sandwiched between the second bearing and the inner ring, and the inner ring comprises a third limiting step configured to limit the gasket in an axial direction.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Derse, Xiong and Getefo each disclose a power output mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679